Citation Nr: 0901636	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals, left elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to March 
1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The veteran contends that the current 10 percent disability 
rating assigned for his residuals, left elbow injury 
disability does not accurately reflect the severity of his 
condition.  In his Appeal to Board of Veterans Appeals (VA 
Form 9), dated in January 2006, the veteran specifically 
claims to have limited movement and pain in his left arm due 
to his in-service injury.  He states that he has requested 
surgery to remove a spur caused by his injury, but his 
request was denied.  As he is left-handed, the veteran 
asserts that his current service-connected disability limits 
his ability to perform some normal activities.  These 
statements indicate that the veteran contends his service-
connected left elbow disability has worsened since his last 
VA examination.

In this regard, the Board notes that the veteran last 
comprehensive VA examination for the purpose of evaluating 
his service-connected left elbow disability was conducted in 
September 2003.  The most recent medical records from the VA 
in connection with the veteran's service-connected disability 
are dated in August 2004.  However, these August 2004 records 
only comment that the veteran complained of left elbow pain; 
they do not contain specific information regarding the nature 
and severity of the veteran's service-connected disability, 
information which is necessary to properly determine the 
appropriate disability rating warranted in this case.  
Therefore, the Board is of the opinion that further 
development is required before the Board decides this appeal.  
Due to the passage of time, the veteran's assertions, and the 
lack of pertinent medical evidence, the Board finds that 
additional development is warranted to determine the current 
nature and severity of the veteran's service-connected 
residuals, left elbow injury disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements for 
the veteran to be afforded a VA 
examination by an appropriate examiner 
determine the current degree of severity 
of the veteran's service-connected left 
elbow disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  All appropriate tests and 
studies deemed necessary should be 
conducted.  The examiner should also 
provide an opinion concerning the impact 
of the veteran's service-connected left 
elbow disability on his ability to obtain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should also be provided.

2.  Upon completion of the above 
examination and all notice and assistance 
requirements, the RO/AMC will then 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




